Name: Commission Implementing Regulation (EU) 2017/2093 of 15 November 2017 terminating the investigation concerning possible circumvention of the anti-dumping measures imposed by Council Implementing Regulation (EU) No 1331/2011 on imports of certain seamless pipes and tubes of stainless steel originating in the People's Republic of China by imports consigned from India, whether declared as originating in India or not, and terminating the registration of such imports imposed by Commission Implementing Regulation (EU) 2017/272
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  international trade;  Asia and Oceania;  competition;  technology and technical regulations;  trade;  mechanical engineering
 Date Published: nan

 16.11.2017 EN Official Journal of the European Union L 299/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2093 of 15 November 2017 terminating the investigation concerning possible circumvention of the anti-dumping measures imposed by Council Implementing Regulation (EU) No 1331/2011 on imports of certain seamless pipes and tubes of stainless steel originating in the People's Republic of China by imports consigned from India, whether declared as originating in India or not, and terminating the registration of such imports imposed by Commission Implementing Regulation (EU) 2017/272 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 13(3) thereof, Whereas: 1. PROCEDURE 1.1. Existing measures (1) By Implementing Regulation (EU) No 1331/2011 (2) (the original Regulation), the Council imposed a definitive anti-dumping duty of 71,9 % on imports of certain seamless pipes and tubes of stainless steel (SSSPT) originating in the People's Republic of China (the PRC) for all other companies than the ones mentioned in Article 1(2) and Annex I to that Regulation. (2) These measures will be referred to as the measures in force and the investigation that led to the measures imposed by the original Regulation will be referred to as the original investigation. 1.2. Initiation following a request (3) On 3 January 2017 the Defence Committee of the seamless stainless steel tubes industry of the European Union (the applicant) submitted a request for an anti-circumvention investigation to the European Commission, indicating that the anti-dumping measures on imports of certain seamless pipes and tubes of stainless steel originating in the PRC were being circumvented via India. (4) The request provided prima facie evidence that, following the imposition of the measures in force, a significant change in the pattern of trade involving exports from the PRC and India to the Union occurred, which seemed to be caused by the imposition of the measures in force. There was allegedly insufficient due cause or justification other than the imposition of the measures in force for such a change. (5) Furthermore, the evidence pointed to the fact that the remedial effects of the measures in force were being undermined both in terms of quantity and price. The evidence showed that the increased imports from India were made at prices below the non-injurious price established in the original investigation. (6) Finally, there was evidence that SSSPT consigned from India were dumped in relation to the normal value established for the like product during the original investigation. (7) Having determined, after having informed the Member States, that sufficient prima facie evidence existed for the initiation of an investigation under Article 13 of the basic Regulation, the European Commission (the Commission) initiated an investigation by Commission Implementing Regulation (EU) 2017/272 (3) (the initiating Regulation). (8) Following Articles 13(3) and 14(5) of the basic Regulation, the initiating Regulation also directed customs authorities in the Union to register imports of SSSPT consigned from India. 1.3. Investigation (9) The Commission advised the authorities of the PRC and India, the exporting producers and traders in those countries, the importers in the Union known to be concerned and the Union industry of the initiation of the investigation. Questionnaires were sent to the producers/exporters in the PRC and India known to the Commission or which made themselves known within the deadlines specified in recital 15 of the initiating Regulation. Questionnaires were also sent to importers in the Union. (10) Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the initiating Regulation. Several hearings with the applicant took place, including one hearing with the Hearing Officer in trade proceedings. (11) Twenty nine companies from India, one company from the PRC, nine unrelated importers, two related importers, one agent and five Union industry producers made themselves known. (12) Twenty one Indian companies submitted a questionnaire reply and requested an exemption from the possible extended measures, in accordance with Article 13(4) of the basic Regulation. (13) The Commission individually examined all exemption requests. Verification visits were carried out at fourteen companies which were either significant exporters to the Union or which based on an initial analysis of their reply fulfilled the conditions under Article 13(2) of the basic Regulation to be eligible for a potential exemption. (14) Four unrelated importers in the Union and one Chinese exporting producer unrelated to any of the Indian producers provided questionnaire replies. (15) Verification visits were carried out at the premises of the following companies in India:  Arvind Pipes & Fittings Industries Private Limited,  ASR Mettech Private Limited,  Chandan Steel Limited,  Heavy Metal and Tubes Limited,  Krystal Steel Manufacturing Private Limited,  Maxim Tubes Company Private Limited,  MBM Tubes Private Limited,  Patels Airflow Limited,  Ratnamani Metals & Tubes Limited,  Remi Edelstahl Tubulars Limited,  Sandvik Asia Private Limited,  Suraj Limited,  Tubacex Prakash India Private Limited,  Universal Stainless. 1.4. Investigation period (16) The investigation period covered the period from 1 April 2009 to 30 September 2016 (the investigation period). For the period of 1 October 2015 to 30 September 2016 (the reporting period) more detailed data were collected in order to examine the possible undermining of the remedial effect of the measures in force and existence of dumping. 2. RESULTS OF THE INVESTIGATION 2.1. General considerations (17) In accordance with Article 13(1) of the basic Regulation, the assessment of the existence of circumvention was made by analysing successively whether:  there was a change in the pattern of trade between third countries (India and the PRC) and the Union,  this change stemmed from a practice, process or work for which there was insufficient due cause or economic justification other than the imposition of the duty,  there was evidence of injury or that the remedial effects of the duty were being undermined in terms of the prices and/or quantities of the like product, and  there was evidence of dumping in relation to the normal values previously established for the like product, if necessary in accordance with the provisions of Article 2 of the basic Regulation. 2.2. Product concerned and the like product (18) The product concerned by the possible circumvention is SSSPT: certain seamless pipes and tubes of stainless steel (excluding such pipes and tubes with attached fittings suitable for conducting gases or liquids for use in civil aircraft) originating in the People's Republic of China (the product concerned). It is currently falling within CN codes ex 7304 11 00, ex 7304 22 00, ex 7304 24 00, ex 7304 41 00, ex 7304 49 10, ex 7304 49 93, ex 7304 49 95, ex 7304 49 99 and ex 7304 90 00. This is the product to which the measures that are currently in force apply. (19) The product under investigation is the same as the product concerned defined in the previous recital, but consigned from India, whether declared as originating in India or not, currently falling within the same CN codes as the product concerned. (20) The investigation showed that SSSPT exported to the Union from the PRC and SSSPT consigned from India to the Union have the same basic physical and technical characteristics and have the same uses, and are therefore to be considered as like products within the meaning of Article 1(4) of the basic Regulation. 2.3. Level of cooperation (21) There was a very high level of cooperation from Indian exporting producers. The 21 cooperating producers accounted for 92 % of total SSSPT imports from India to the Union in the reporting period. (22) The fourteen verified companies represented 91 % of the total exports of the cooperating companies and 84 % of the total imports of SSSPT from India into the Union. (23) Article 18(1) of the basic Regulation was applied to one cooperating Indian exporting producer to the extent that it did not provide the information necessary to meaningfully assess the activities of its related companies. Thus, best facts available were used to supplement the data provided by this company so that the Commission had the reliable data needed for assessing its imports and exports to the Union. (24) In the PRC there was a low level of cooperation by producers/exporters, with only one exporting producer submitting a questionnaire reply. Therefore findings in respect of SSSPT exports from the PRC to the Union, and from the PRC to India, had to be made on the basis of Eurostat data and Chinese trade statistics. 2.4. Nature of the alleged circumvention practice, process or work (25) The alleged circumvention practice as described in the request goes back to the production process. There are two major production stages of the SSSPT: hot forming and cold forming. (26) There are two common ways of achieving the first, hot formed stage: either using a hot extrusion process or a hot piercing process. (27) The resulting hot formed tube is an intermediary product, which requires further processing before its final use, with the exception of some hot formed tubes manufactured using the hot extrusion process. (28) The applicant claimed that the SSSPT exported by the PRC to India were already cold formed tubes. This assertion was supported by the Chinese export statistics and by the assumption that producers in the PRC use a hot piercing process after which the tubes must be immediately and mandatorily cold processed. (29) Whilst indeed the Chinese export statistics showed that almost all exported SSSPT were declared as cold formed, upon the import into India only 2 % were declared as cold formed. (30) The discrepancy can be explained by the VAT refund scheme applied by the PRC, where the cold formed SSSPT benefit from a 13 % VAT refund compared to a 9 % refund for the hot formed tubes. (31) The verifications confirmed that the Indian producers had almost exclusively purchased hot formed tubes and carried out the cold forming in India. (32) The investigation also confirmed that hot formed tubes can be easily transported before undergoing cold forming. (33) The investigation further showed that the cold forming performed in India substantially transforms the product and irreversibly alters its essential characteristics. During the process the product changes its dimensions and its physical, mechanical and metallurgical properties. 2.5. Change in the pattern of trade (34) Table 1 shows the development of SSSPT imports from the PRC and India into the Union and the development of Indian imports from the PRC in the investigation period: Table 1 Imports of SSSPT in the investigation period (metric tonnes) Calendar year 2009 2010 2011 2012 2013 2014 2015 Reporting Period Union imports from the PRC 17 094 20 841 15 279 4 181 2 437 1 804 1 951 2 317 Union imports from India 5 173 6 401 7 601 11 572 13 531 17 230 18 911 19 845 Chinese exports to India 23 555 35 454 37 824 41 505 40 146 49 039 43 364 44 129 Source: Eurostat (Comext), Chinese trade statistics (35) The imports of the product concerned from the PRC to the Union substantially decreased over the investigation period, showing a steep decrease after the imposition of measures in force in 2011. (36) This decrease in the imports from the PRC following the imposition of the measures was steadily absorbed by the increase of imports from India in the subsequent years. (37) These changes in trade flows constitute a change in the pattern of trade between the above mentioned countries and the Union. The development of Indian imports from the PRC increased at a stable pace over the investigation period, showing the bulk of the increase already before the imposition of the measures. (38) The data above shows that after the initiation of the original investigation in 2010, and the imposition of the measures in force in December 2011, imports of SSSPT from India have to a large extent replaced the imports of the product concerned from the PRC to the Union. 2.6. Insufficient due cause or economic justification other than the imposition of the anti-dumping duty (39) The Commission examined whether, as alleged, the above change in the pattern of trade stems from a practice, process or work for which there is insufficient due cause or economic justification other than the imposition of the duty. 2.6.1. Analysis of imports from the PRC to India (40) The following table shows the imports of the Indian cooperating companies from the PRC, compared with their total sales and exports to the Union. The Commission notes that those data concern companies accounting for the vast majority of the Indian SSSPT exports to the Union as explained in recital 21 above. (41) The Commission therefore considered this data to be sufficiently representative of the relevant Indian industry as far as the exports to the Union are concerned. Table 2 Indian imports from the PRC (cooperating companies) vs total Indian sales (metric tonnes) Indian financial year 2009 2010 2011 2012 2013 2014 2015 Reporting Period Total Indian sales (A) 19 367 27 431 32 684 32 547 36 881 42 217 36 245 39 061 Indian imports from the PRC (B) 7 852 15 146 14 284 17 465 18 246 21 914 17 313 19 640 Ratio Indian imports from the PRC/Total Indian sales (C = B/A) 41 % 55 % 44 % 54 % 49 % 52 % 48 % 50 % Indian exports to the Union (D) 4 252 6 631 9 697 12 759 14 715 19 090 16 825 18 581 Source: Questionnaire replies of the cooperating companies (42) The increase of Indian imports from the PRC was significantly lower than the increase of Union imports from India. Between the year of initiation of the original investigation in 2010 and the reporting period, the cooperating Indian exporting producers increased their imports from the PRC from 15,1 to 19,6 thousand tons (+ 29 %) and their exports to the Union from 6,6 to 18,6 thousand tons (+ 180 %). (43) The investigation showed that the evolution of imports from the PRC was more closely correlated with the evolution of total sales than with the evolution of Indian exports to the Union. (44) When Indian exports to the Union start to be a key sales driver, they logically correlate with the increase of Chinese imports. Yet the same would have occurred if sales had developed on the domestic or other export market. (45) Despite the fact that the share of exports to the Union on total sales increased from 25 % in 2009-10 to 51 % in the reporting period, the ratio of Chinese imports on the total Indian sales remained stable around 50 %. (46) This clearly shows the Indian producers were consistently using a combination of input material from the PRC and from other sources and the imposition of the original duties did not have any significant impact on this. 2.6.2. Business model analysis (47) The business model of the companies accounting for the vast majority of exports to the Union has not changed since the imposition of the duties. They started the practice in question before the initiation of the original investigation against the PRC in September 2010. (48) A due economic justification for this practice existed during the investigation period, shown by the fact that these companies were profitable before the initiation of the original investigation and remained profitable until and including the reporting period. (49) It is important to note that the capability to produce the cold formed tubes requires significant investment in fixed assets, being depreciated over several years. The majority of the companies were equipped by the necessary fixed assets already before the initiation of the original investigation. 2.6.3. Effect of the measures in force on Chinese exports on Indian exports to the Union (50) The average price of Indian SSSPT imported to the Union before the initiation of the original investigation was 10 % below the price of the SSSPT imported from the PRC. After the imposition of a duty following the original investigation, the Indian imports remained the cheapest source of imports on the Union market. The Commission notes that due to the possibly different structure of the product mix the average prices are not directly comparable. They however give a good indication of the price levels. (51) After the imposition of the measures and the significant price increase of the Chinese imports, the Union demand naturally opened the opportunity for other exporting countries, which the Indian products at competitive prices were well placed to exploit. (52) Even when the share of exports to the Union increased over the investigation period, the Union market was already an important export destination for Indian producers before the initiation of the original investigation. (53) Therefore, it was concluded that there were reasonable economic grounds, other than the imposition of duties on imports of SSSPT originating in the PRC, for the change in the pattern of trade referred to in chapter 2.3.3 above. 3. DISCLOSURE (54) All interested parties were informed of the essential facts and considerations leading to the above conclusions and were invited to comment. The applicant submitted additional information in its comments to final disclosure. (55) The applicant questioned the Commission's decision not to verify the sole cooperating Chinese producer. The Commission did not verify the data provided by the cooperating Chinese producer as its exports to India represented a negligible share of the Chinese exports to India and would not have brought any added value to the investigation. Consequently, this claim was rejected. (56) The applicant alleged that the Commission dismissed the fact that the majority of Chinese exports to the USA are declared as cold formed. The Commission confirmed that the Chinese exports to the USA were not in the scope of its investigation and did not see any relevance of the Chinese exports to the USA to the current case. The Commission thus dismissed this claim. (57) The applicant further claimed that the production equipment used by some Indian producers only allows them to produce the product under investigation starting from cold formed tubes. The verification of the production facilities of the Indian exporting producers showed that they are capable of producing the SSSPT they exported to the Union from hot formed tubes. Consequently, this claim was rejected. (58) The applicant also questioned the Commission's conclusion concerning the unchanged business model of the exporting producers accounting for the vast majority of exports to the Union. The Commission rejected this claim as all verified companies exporting to the Union in the reporting period (except one producer which sold an insignificant quantity to the Union) started the practice in question, that is importing hot formed tubes from the PRC and producing and selling SSSPT domestically and for export, before the initiation of the original investigation. (59) The applicant also stated that the Commission based its findings on the classification of imports from the PRC to India as reported by Indian import data, rather than considering the classification reported in the Chinese export statistics. As set out above, the Chinese statistics shows export of cold formed tubes, whereas the Indian statistics shows import of hot formed tubes. The applicant further argued that if the Commission was to base its conclusions on the Indian import statistics, then the Commission should have found circumvention of the measures in force, as 45 % of the like products imported from the PRC into India in 2015 were declared as line pipes. According to the applicant, no processing that could take place in India would change the origin of these pipes from Chinese origin. Finally, the applicant noted that no further research was undertaken nor conclusion reached with regard to the accuracy of the data in the Indian import statistics. (60) Due to the contradicting data provided by both the Chinese export and Indian import statistics, the Commission did not base its findings on this statistical data. In fact, given the very high degree of cooperation, the Commission's conclusions were based on the verified information provided by the cooperating Indian producers. The investigation focused on the actual company-specific data, confirming the nature of the semi-finished products that enter the Indian mills, the degree of their processing in those mills and the economic justification for such activity. (61) As regards the customs legislation regarding rules of origin, the Commission noted that an anti-circumvention investigation takes into account but does not rely exclusively on customs legislation to determine whether circumvention of the measures in force is taking place or not. Furthermore, the applicant refers only to imports of line pipe from the PRC into India. Indeed, the export volume of line pipes from India to the Union is almost 90 % lower than the imports of line pipe from the PRC to India alleged by the applicant. However, the investigation found no evidence that these limited exports of line pipe from India to the Union were circumvented within the meaning of Article 13(1) of the basic Regulation. Consequently, these claims were rejected. (62) The applicant suggested that the Commission's conclusion that the Indian producers have almost exclusively bought hot formed tubes was reached exclusively on the basis of their purchase orders. The Commission rejected this claim, as it reached its conclusions on the basis of all information at its disposal, not merely on the basis of the purchase orders. During the verification in India the Commission examined the semi-finished input material as well as the production process and the finished product of each verified Indian producer. Consequently, this claim was rejected. (63) The applicant further suggested that the Commission found no proof that the Chinese producers did not deliver hot pierced pipes that were subject to a first cold forming step in the PRC, and the applicant maintains that the subsequent process in India would then be insufficient to confer origin. As there was almost complete non-cooperation of the Chinese exporting producers, the Commission made its findings regarding the stage of completion of the semi-finished products purchased from the PRC by the Indian producers on the basis of the verified information of the Indian producers. The Commission found no evidence that those have been already cold processed in the PRC. Furthermore, the nature of the verified Indian production process (including cold forming capability) and the willingness of the Chinese producers to supply the hot formed semi-finished tubes to India, contradicts the applicant's allegation. (64) In addition, even if the applicant's claim that some semi-finished tubes delivered to India had undergone a limited level of cold processing in the PRC was substantiated, such processing would have had a limited effect on the work carried out in India. Indeed, as pointed out above, the Commission established that all verified exporting producers in India carried out a substantial transformation in India, and established an economic justification for this activity. Therefore, the Commission rejected those claims. (65) In addition, the applicant provided a report regarding one Indian producer stating that certain pipes imported by this producer from the PRC as hot formed must have been further cold formed, as they cannot be produced in a hot rolled process via a cross roll piercing mill. The report is based on a detailed report of imports from the PRC by this single Indian producer. (66) The Commission observed that the claim is limited to tubes obtained from the hot piercing process. However, both the hot piercing and hot extrusion process are used by Chinese producers. In addition, the investigation established that the Indian exporting producers import both extruded and pierced tubes. Therefore, this claim does not address the possibility that the tubes imported by this particular Indian mill were hot extruded. In addition, the import statistics for this particular producer were submitted to the Commission only after the final disclosure and could therefore not be verified. This claim was therefore rejected. (67) The applicant provided an email confirmation from two selected exporting producers in the PRC, who declined to deliver hot pierced tubes and were only ready to offer cold formed pipes. (68) Firstly, taking into account the significant number of exporting producers in the PRC (in the original investigation 31 groups of exporting producers cooperated), no conclusions can be drawn from the information provided by two of them. Secondly, the Commission noted that this does not address the issue of the Indian exporting producers being able to produce the product they export to the Union, but merely discloses the sales policy of those two Chinese exporting producers. The Commission therefore rejected this claim. (69) The applicant claimed that there is no piercing mill in India capable of producing hot pierced tubes with a diameter over 4 inches and noted that this was not analysed by the Commission. (70) The Commission noted that the SSSPT exported by the Indian exporting producers to the Union can be produced from hot formed pipes originating in both India and the PRC. The equipment available to the Indian exporting producers allows them to cold process Chinese hot formed pipes with a diameter above 4 inches. Therefore this claim was rejected. (71) The applicant put into question the Commission's conclusion concerning the substantial transformation in recital 33 above, where the Commission described that the cold forming causes irreversible alterations of the product's essential characteristics and claimed that the cost of transformation is not substantial. (72) The Commission first noted that the applicant did not contest that during the cold forming process the product changes its dimensions and its physical, mechanical and metallurgical properties. In its assessment, the Commission noted that the finding of non-circumvention under Article 13(1) of the basic Regulation was based in this case on the existence of a sufficient due cause and economic justification for the processing activities carried out in India. Therefore, it was not necessary to make a quantitative assessment of the costs of transformation. Consequently, this claim was rejected. (73) The applicant pointed out that the Commission did not consider that the bulk of the Union imports from India prior to the imposition of the measures against the PRC were made by a subsidiary of one Union producer and proposed that the Commission adapt Table 1 by deducting those imports, which would result in a steeper increase of the imports from India after the imposition of the measures. The applicant also claimed that if the Commission would exclude those exports, then the Union could not be considered an important export market for Indian exporting producers before the initiation of the original investigation. (74) Even if the exports to the Union of the aforementioned subsidiary of the Union producer in India, which were relatively stable over the investigation period were excluded, this would not change the assessment of the increase of Indian exports to the Union. Indeed, the Indian exports to the Union remained significant, resulting in the change in the pattern of trade explained in recitals 36 and 37 above. As regards the attractiveness of the Union market, the Commission refers to the analysis that took place during the original investigation. (75) The applicant further claimed that contrary to the Commission's finding that the bulk of the increase of Indian imports from the PRC happened before the imposition of the measures, the increase of Indian imports from the PRC coincided with the opening of the investigation. (76) The original investigation was initiated on 30 September 2010. Since SSSPT are typically made to order and not sold from stock, and taking into account the time to ship goods from the PRC to India by ocean freight, it is unlikely that the increase in the Chinese exports to India in 2009 and 2010 occurred after the date of initiation. In any case, this does not change the Commission's conclusion that the increase of Indian imports from China occurred well before the imposition of the measures nor its conclusion drawn in recitals 37 and 38 that there is a change in the pattern of trade, where the Commission is in agreement with the applicant. (77) The applicant also argued that the ratio of Indian exports to the Union versus Indian imports from the PRC increased during the investigation period. Referring to the information in Table 2 above, indeed this ratio (D/B) increased from 54 % to 95 %. However, contrary to the allegation of the applicant, this does not show a change in the business model of the Indian producers, but only shows the increasing importance of the Union market for the Indian producers. (78) To establish whether the business model of the Indian producers has changed, it was necessary to analyse their operations as a whole, rather than limiting the analysis to their sales to the Union. To analyse this, the Commission used the comparison of Indian imports from the PRC on the total Indian sales of the cooperating Indian companies. Therefore, the Commission rejected this claim. (79) The applicant also claimed that cold drawing is not a process requiring significant investments in fixed assets and asked the Commission whether it has checked the capacity utilization before the start of the investigation period up to the reporting period. (80) The Commission indeed verified the capacity utilisation of the cooperating Indian exporting producers, finding that the production capacity generally exceeded the actual production output throughout the investigation period. This supports the finding that the majority of the companies were equipped by the necessary fixed assets already before the initiation of the original investigation, as stated in recital 49 above. Furthermore, the Commission found that all verified exporting producers that exported to the Union in the reporting period were equipped by and were using pilger mills. Therefore, the Commission rejected the claim and maintained its finding concerning the requirement of significant investments stated in recital 49 above. (81) In its comments concerning the findings set out in recital 50, the applicant compared the Eurostat data and discovered that the average Indian price of imports from India was higher than the price of exports from the PRC up to the year 2014. (82) In recital 50 the Commission made a comparison of average prices in 2009 based on the statistics published in Tables 4 and 17 of Commission Regulation (EU) No 627/2011 (4), which showed a lower price for India. In any case, the applicant does not dispute that the Indian imports became the cheapest source of imports on the Union market after the imposition of the anti-dumping duty against the PRC. Consequently, this claim was also rejected. 4. TERMINATION OF THE INVESTIGATION (83) In view of the above findings, the current anti-circumvention investigation should be terminated. (84) The investigation showed that the cold processing represents a substantial transformation of the product and that there is due cause and economic justification other than the avoidance of the duty for any change in the pattern of trade between the PRC, India and the Union. (85) The conditions laid down in Article 13(1) to consider that circumvention is taking place are therefore not fulfilled and the measures in force on imports of the product concerned originating in the PRC should not be extended to imports of the same product consigned via India, whether declared as originating in India or not. (86) The registration of the imports of the product under investigation consigned from India, whether declared as originating in India or not, as introduced by Implementing Regulation (EU) 2017/272 should be discontinued. (87) The Committee established by Article 15(1) of Regulation (EU) 2016/1036 did not deliver an opinion, HAS ADOPTED THIS REGULATION: Article 1 The investigation initiated by Implementing Regulation (EU) 2017/272 concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 1331/2011 on imports of certain seamless pipes and tubes of stainless steel, currently falling within CN codes ex 7304 11 00, ex 7304 22 00, ex 7304 24 00, ex 7304 41 00, ex 7304 49 10, ex 7304 49 93, ex 7304 49 95, ex 7304 49 99 and ex 7304 90 00 (TARIC codes: 7304110011, 7304110019, 7304220021, 7304220029, 7304240021, 7304240029, 7304410091, 7304491091, 7304499391, 7304499591, 7304499991 and 7304900091) originating in the People's Republic of China by imports consigned from India, whether declared as originating in India or not, and making such imports subject to registration is terminated. Article 2 Customs authorities are directed to discontinue the registration of imports established in accordance with Article 2 of Implementing Regulation (EU) 2017/272. Article 3 Implementing Regulation (EU) 2017/272 is repealed. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 336, 20.12.2011, p. 6. (3) OJ L 40, 17.2.2017, p. 64. (4) OJ L 169, 29.6.2011, p. 1.